
	
		III
		110th CONGRESS
		1st Session
		S. RES. 266
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2007
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for the
		  110th Congress.
	
	
		That the following be the minority
			 membership on the following committees for the remainder of the 110th Congress,
			 or until their successors are appointed:
			Committee on Energy and Natural
			 Resources:Mr. Domenici, Mr. Craig, Ms. Murkowski, Mr. Burr, Mr.
			 DeMint, Mr. Corker, Mr. Barrasso, Mr. Sessions, Mr. Smith, Mr. Bunning, and Mr.
			 Martinez.
			Committee on Environment and
			 Public Works: Mr. Inhofe, Mr. Warner, Mr. Voinovich, Mr.
			 Isakson, Mr. Vitter, Mr. Barrasso, Mr. Craig, Mr. Alexander, and Mr.
			 Bond.
			Committee on
			 Finance:Mr. Grassley, Mr. Hatch, Mr. Lott, Ms. Snowe, Mr. Kyl,
			 Mr. Smith, Mr. Bunning, Mr. Crapo, Mr. Roberts, and Mr. Ensign.
			Committee on Indian
			 Affairs:Ms. Murkowski, Mr. McCain, Mr. Coburn, Mr. Barrasso, Mr.
			 Domenici, Mr. Smith, and Mr. Burr.
			
